Citation Nr: 1420457	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  10-39 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for a skin disorder, to include as due to herbicide exposure.

2. Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as due to herbicide exposure.

3. Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active duty service from September 1966 to June 1968, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Cleveland, Ohio.  

In June 2012, the Veteran had a videoconference hearing before the undersigned Acting Veterans Law Judge.  A hearing transcript is of record.

In this instance, the Board notes that the United States Court of Veterans Claims (Court) has recently held that, although an appellant's claim identified PTSD without more, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors-including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court reasoned that an appellant does not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his mental condition, however described, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Here, although the Veteran filed his most recent claim seeking service connection for "skin cancer" specifically, the Board notes that he has been assigned multiple diagnoses for his skin complaints, including squamous cell carcinoma and actinic keratosis.  The Board thus concludes that the Veteran is seeking service connection not solely for skin cancer but more broadly for any skin disorder he currently experiences.  The Board thus finds that the Veteran's claim is more properly characterized as one for a skin disorder.

The issue of service connection for a skin disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The competent evidence does not show that the Veteran currently has or has ever had peripheral neuropathy in either lower extremity.


CONCLUSIONS OF LAW

1.  The Veteran does not have peripheral neuropathy of the left lower extremity that is the result of disease or injury incurred in or aggravated during active military service; peripheral neuropathy of the left lower extremity is not proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).  

2.  The Veteran does not have peripheral neuropathy of the right lower extremity that is the result of disease or injury incurred in or aggravated during active military service; peripheral neuropathy of the right lower extremity is not proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).  



REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The VCAA notice requirements apply to all five elements of a service connection claim.  These are:  (1) veteran status; (2) existence of a disability; (3) a connection between an appellant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that all notification and development action needed to arrive at a decision as to the claims decided herein has been accomplished.  Through a January 2009 notice letter, the Veteran was notified of the information and evidence needed to substantiate his claims.  The letter advised the Veteran of the information already in VA's possession and the evidence that VA would obtain on his behalf, as well as of the evidence that he was responsible for providing to VA, to include private medical evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  He was also informed about the general criteria for how VA assigns disability ratings and effective dates.  A remand for further notification of how to substantiate the claims is not necessary.

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claims.  The evidence includes service treatment records, VA treatment records, private medical records, and statements from the Veteran.  He was afforded an October 2010 VA neurology examination that is adequate for adjudication purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the VA examination obtained in this case is adequate, as it is predicated on full physical examination as well as consideration of the medical records in the claims file and the Veteran's history.  The examination report addresses all of the pertinent evidence of record, to include statements given by the Veteran at the time of the examination, and provides a complete rationale for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  Additionally, the Veteran has submitted written argument in support of his claims and testified before the undersigned Acting Veterans Law Judge at a hearing in June 2012.  The Veteran has not alleged that there are any outstanding records relevant to the claims decided herein that need to be obtained.

Accordingly, the Board is satisfied that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) have been satisfied.  

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

As relevant, a valid service connection claim must include competent evidence of a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirements of a current disability may be met by evidence of symptomatology at the time of filing or at any point during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 323 (2007).  

Additionally, presumptive service connection is available for certain diseases related to herbicide exposure.  38 C.F.R. § 3.309(e).  Although the Veteran is presumed to have been exposed to herbicides in service, the claimed peripheral neuropathy manifesting many years after service is not considered "acute and subacute peripheral neuropathy."  Id. Note 2.  Regardless of whether a claimed disability is recognized under 38 U.S.C.A. § 1116, pertaining to herbicide agent exposure presumptive diseases, a Veteran is not precluded from presenting evidence that a claimed disability was due to or the result of herbicide exposure.  Combee v. Brown, 34 F.3d 1039, 1044-45 (Fed. Cir. 1994); McCartt v. West, 12 Vet. App. 164, 167 (1999).

Upon review of the evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran has peripheral neuropathy of the left or right lower extremity.  In that connection, the Board notes, first, that the Veteran's service treatment records are silent as to any complaints or diagnoses of any lower extremity problems.  At his June 1968 separation report of medical examination, his lower extremities were noted to be normal, and he did not make any complaints relating to his lower extremities in his separation report of medical history.  Post-service treatment records are similarly silent as to any complaints or diagnosis of any left or right lower extremity problems.  

In October 2010, the Veteran was afforded a VA neurology examination with review of the claims folder.  The VA examiner interviewed the Veteran and performed a clinical examination, which showed normal neurological function.  The examiner stated that the neurological evaluation was normal and observed that there was no record of complaints, diagnosis, or treatment concerning diabetes or peripheral neuropathy.  

In this case, the evidence establishes that the Veteran has not been diagnosed as having any chronic peripheral neuropathy of either lower extremity at any point during the appeal period.  The Board finds that there is no evidence that the Veteran currently experiences any peripheral neuropathy of the left or right lower extremity that can be related to active service.  In the absence of proof of a current peripheral neuropathy of the left or right lower extremity, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer, 3 Vet. App. at 225.  In the absence of any competent evidence of a current peripheral neuropathy of the left or right lower extremity, the Board must conclude the Veteran does not currently suffer from any such disabilities.  Without competent evidence of a current peripheral neuropathy of the left or right lower extremity due to disease or injury, the Board must deny the Veteran's claims.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  

The Board has considered the Veteran's contention that he has peripheral neuropathy of the lower extremities that is related to service.  In adjudicating these claims, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).  In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness's personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).  

In the instant case, the Board finds that the question of whether the Veteran has peripheral neuropathy of the left or right lower extremity related to any incident(s) during his military service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Here, although the Veteran is competent to describe his experiences in service and his current symptoms, the Board accords his statements regarding the nature and etiology of his alleged disabilities of little probative value, as he is not competent to opine on such complex medical questions.  Specifically, where the determinative issue is one of medical diagnosis or causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  In this case, the VA examiner, who is a medical professional, took into consideration all the relevant facts in providing her opinions, to include the Veteran's statements.  Therefore, the Board accords greater probative weight to the VA examiner's opinions rather than to the Veteran's statements on the matter.

Here, the greater weight of the evidence points to the Veteran not having a diagnosed peripheral neuropathy of the left or right lower extremity.  In that connection, the Board notes that at the June 2012 hearing, the Veteran himself acknowledged that he had not continuously experienced symptoms since service and had not sought treatment for the symptoms affecting his lower extremities.  The Board, however, finds compelling the conclusions of the October 2010 VA examiner, who considered the Veteran's in current complaints of symptomatology, conducted thorough physical evaluation of the Veteran, and came to the conclusion that the Veteran does not in fact experience any current peripheral neuropathy of the lower extremities.  Importantly, the Board notes that these negative findings are not contradicted by any diagnoses or other medical evidence of record.  Thus, during the course of the appeal, the Board finds that the greater weight of the evidence supports a finding that the Veteran has not been diagnosed with any peripheral neuropathy of the left or right lower extremity during the pendency of the current appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a current disability exists if the diagnosed disability is present at the time of the claim or during the pendency of that claim).  

With regard to assessing the credibility and competency of the statements offered by the Veteran, while he is competent to describe his symptoms, diagnosing a neurological disorder is not something he has demonstrated that he has the medical expertise to do.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Moreover, as discussed, the October 2010 VA examiner found the Veteran not to experience any current peripheral neuropathy of the left or right lower extremity.  The Board accepts the opinion of the VA examiner that the Veteran does not experience a current peripheral neuropathy of the left or right lower extremity as being the most probative medical evidence on the subject, as the opinion is based on thorough review of all historical records and thorough examination, and the report contains detailed rationale for the examiner's conclusion that the Veteran does not have any current peripheral neuropathy.  

As discussed, the October 2010 examination report is negative for objective findings of any peripheral neuropathy of the left or right lower extremity.  The Veteran's contentions of chronic disabilities are outweighed by the objective clinical findings and conclusions made by the VA medical professional.  Absent a showing of diagnosed peripheral neuropathy, service connection for such disability cannot be granted.  Thus, the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine does not apply, and the claims of service connection for peripheral neuropathy of the lower extremities must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

In reaching its conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claims of service connection for peripheral neuropathy of the left and right lower extremities, that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Turning to the Veteran's claims of secondary service connection, the RO found in February 2009 that entitlement to service connection for diabetes mellitus was not warranted.  Thus, as a matter of law, the Veteran's claims for service connection for peripheral neuropathy of the lower extremities as secondary to diabetes mellitus must fail.  Insofar as the condition to which the Veteran claims these disabilities are secondary has not been service connected, the claims for secondary service connection must also fail.  See 38 C.F.R. § 3.310.  For this reason, the Veteran's claims for secondary service connection must be denied as without legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim based on a lack of legal merit).


ORDER
 
Service connection for peripheral neuropathy of the left lower extremity is denied.

Service connection for peripheral neuropathy of the right lower extremity is denied.  


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claim for a skin disorder.

Under relevant VA regulations, action should be undertaken by way of obtaining a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: 1) contains competent evidence of diagnosed disability or symptoms of disability; 2) establishes that the claimant suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, which may be established by competent lay evidence; and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2013).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong of Section 3.159(c)(4), which requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, is a low threshold.  The Board further notes that the Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as current symptomatology.  See Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, he cannot testify, as he would be medically incompetent to do, about a diagnosis or the etiology of a complex disability such squamous cell carcinoma.  Id.; see also Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Thus, on remand, the Veteran must be afforded a VA examination in order to obtain a current diagnosis and etiological opinion based on both an examination and a thorough review of his claims file.  Specifically, the Veteran must be afforded examination by a qualified VA medical professional, to include particular attention to the Veteran's statements concerning the skin symptoms he experienced both during and since service.  In the report, the examiner must provide a medical nexus opinion addressing the relationship between any diagnosed skin disorder and the Veteran's conceded exposure to herbicides while stationed in the Republic of Vietnam on active duty.  The opinion must address whether the Veteran has any skin disorder that is attributable to his exposure to herbicides or otherwise to his active military service.  Such an opinion is important in view of the evidence contained in the Veteran's post-service treatment records, which suggests that he has been diagnosed with squamous cell carcinoma and actinic keratosis.  The examiner's opinion must be based upon consideration of the Veteran's documented medical history and assertions through review of the claims file.  A full explanation must be provided for all conclusions.  

In view of the foregoing, the case is REMANDED for the following action:

1. Ask the Veteran to identify all dermatology treatment records since December 2008 and furnish appropriate authorization for the release of private medical records.  

Obtain all identified VA treatment records for the Veteran and associate them with the claims folder.  Efforts to obtain these records must continue until it is determined that further efforts would be futile.  In the event requested records cannot be located, documentation of the search efforts must be reflected in the claims folder with notice to the Veteran and his representative.  

For any pertinent private dermatology records, if the Veteran fails to furnish any necessary releases for private treatment records, he must be advised to obtain the records and submit them to VA. 

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any skin disorder found to be present.  The claims folder and a copy of this remand must be provided to the examiner prior to the examination.  The entire claims file, to include a complete copy of this remand, must be made available to, and reviewed by, the designated examiner.  The examiner's report must reflect consideration of the Veteran's documented medical history and assertions, to include particularly records of private treatment and examination.

The examiner must take a detailed history, conduct an examination, provide diagnoses for each skin disorder found to be present at any time during the appellate period (from December 2008 to the present).  For each such diagnosed disorder, the examiner must provide an opinion as to whether it is as likely as not (50 percent probability or greater) that the skin disorder is directly related to his period of military service, to include his known exposure to herbicides.  

The examiner must set forth the complete rationale for the opinions expressed, to include citation to pertinent evidence of record and/or medical authority, as appropriate.  The examiner must specifically consider the Veteran's reports of dermatological symptoms in service.  He or she must presume that the Veteran was exposed to herbicides (Agent Orange).  Again, the Veteran is competent to report his recollections of in-service activity and symptoms.  His reports must be considered.  

If an opinion cannot be rendered without resorting to speculation, the examiner must discuss in detail why an opinion cannot be offered.  A complete rationale for all opinions expressed must be provided.

3.  After completion of the above, re-adjudicate the Veteran's claim for entitlement to service connection for a skin disorder.  If any benefit sought is not granted in full, the Veteran and his representative must then be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
CAROLINE B. FLEMING 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


